DETAILED ACTION
Status of Application
The amendments and response filed 24 February 2022 are acknowledged and have been considered in their entirety.  Claims 29 and 38 are cancelled and claim 66 is new; thus, claims 1-28, 30-37 and 39-66 are pending.  Claims 42-50 remain withdrawn from further consideration as they are drawn to a non-elected invention.  Claims 11-17 and 21 are withdrawn as they are drawn non-elected species.  As such, claims 1-10, 18-20, 22-28, 30-41 and 51-66 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 25 March 2022, 24 February 2022 and 20 January 2022 have been considered by the examiner.  See initialed and signed PTO/SB08’s.

Withdrawal of Previous Objections/Rejections
The rejection of claims 1-10, 18-20 and 22-65 under non-statutory double patenting over co-pending application 16/606,601 is withdrawn in view of the cancellation of co-pending claims 39-52 (e.g. dependent claims reciting displaying enzymes on the surface of said anucleated cells).  
The rejection of claims 51-57, 59-60, 63 and 65 under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Sabbadini et al. is withdrawn in view of the amendments to claim 51 requiring two different self-assembled and immobilized enzymes on the surface of the anucleated cell derived from protease deficient parental cells.

Maintained/Modified Rejections (Modifications Necessitated by Amendments)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10, 18-20, 22-23, 25-28, 40-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 and 53-76 of copending Application No. 16/606,601 (reference application) in view of Sabbadini et al. (US 2015/0218254 – cited on IDS) as evidenced by Thomassin et al. (Infection and Immunity, 2012 - cited herein) and Sauerbrei et al. (J. Bacteriology, 2020 – cited herein). Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious variations of one another.
The instant claims in their broadest are drawn to an industrially suitable anucleated cell-based enzyme immobilization and delivery platform, comprising an intact anucleated cell derived from a cytoplasmic or membrane protease deficient parental cell and comprising at least one expressed self-assemble enzyme immobilized to the surface of the cell.
The claims to the ‘601 application in their broadest are drawn to an anucleated cell-based platform for the encapsulation and deliver of agricultural compounds comprising an intact anucleated cell having within said cell at least one non-expressed industrial compound.  Additional dependent claims require that the anucleated cell is derived from a parental bacterial cell that is protease deficient (see claims 12-20), specifically that the parental cell is deficient in Lon and OmpT, wherein Thomassin et al. evidences that ompT is an outer membrane protease (See title, abstract) and Sauerbrei et al. evidences Lon is a cytoplasmic protease in E. coli (See p. 2, last paragraph).  Said anucleated cells are derived from E. coli parental strains such as BL21, BL21(DE3) – see claim 19, etc., wherein all B strains of E. coli do not possess Lon or OmpT.  
The claims of the ‘601 application, however, do not recite said cells comprise at least one expressed self-assembled enzyme immobilized to the surface of the cell.
Sabbadini et al. teach immobilizing/displaying enzymes on the surface of anucleated cells or fusion proteins comprising said enzymes, which can be utilized in a variety of techniques and methods to identify compounds of interest which can be utilized in substrate assays or for identification purposes of various compounds (see paragraphs 0020-0023.  
Thus it would be obvious to further include an immobilized enzyme on the surface of the anucleated cells of Sabbadini et al. because the attributes afforded in doing so, e.g. methods to identify compounds of interest which can be utilized in substrate assays or for identification purposes of various compounds.  This would provide motivation to one of skill in the art to add such immobilized enzymes to the surface of the ‘601 claims.  
Thus, the difference between the two sets of claims, when the dependent claims are combined with the independent claim of the ‘601 application along with Sabbadini et al., is the ‘601/Sabbadini et al. combination comprises an agricultural compound within its cells.  However, the instant claims are comprising and it is permissible to comprise additional elements including agricultural compounds in the instant cells.  In addition, while the instant claims recite the parent cell is deficient in cytoplasmic or membrane proteases, it is noted Lon and OmpT are cytoplasmic and outer membrane proteases, respectively, as recited in claim 18 and in claim 19 as evidenced by Thomassin and Sauerbrei and E. coli B strains are deficient in both of these proteases.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s state that applications filed on the same date do not require a terminal disclaimer over one another if they are patentably distinct.  Co-pending application ‘601 deleted dependent claims 39-54 which recited displaying enzymes on the anucleated cells.  
While this is acknowledged, the instant rejection has been modified and necessary in view of the amendments made to the ‘601 co-pending application and now includes Sabbadini et al. as a secondary reference which makes obvious to one of skill in the art why they would want to include immobilized enzymes on the outer surface an anucleated protease cytoplasmic or membrane deficient cell.  As such, the combination does not make the two sets of claims patentably distinct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 18-19, 22-23, 25-28, 40-41, are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Sabbadini et al. (US 2015/0218254 – cited on IDS) as evidenced by Thomassin et al. (Infection and Immunity, 2012 - cited herein) and Sauerbrei et al. (J. Bacteriology, 2020 – cited herein).
Sabbadini et al. teach:
Regarding claims 1-10, 19, 22-23, 26-28, an anucleated minicell from E. coli or B. subtilis (See paragraph 0244, 0283) which displays immobilized enzymes on its surface, wherein immobilization can be through fusion proteins having transmembrane or anchoring domains and the enzyme, wherein said enzyme include lipases, proteases and isomerases (See paragraphs 0020-0024) and wherein said minicell has reduced endogenous proteases (See paragraph 0386) or are derived from parents having altered/reduced endogenous proteases (See paragraph 0385) and manipulating such proteases as those described in paragraph 0389, such as lon and ompT, wherein Thomassin et al. evidences that ompT is an outer membrane protease (See title, abstract) and Sauerbrei et al. evidences Lon is a cytoplasmic protease in E. coli (See p. 2, last paragraph).  
Regarding claim 25, OmpA-Lpp is described a surface expressing moiety for surface display (See paragraph 0536).
Regarding claims 40-41, the intended use of said anucleated cells or how they were made does not materially differentiate the anucleated cells as taught by Sabbadini et al.
Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection and state that Sabbadini et al. does not teach that the parental anucleated cell is deficient in cytoplasmic or membrane proteases. 
	The Examiner acknowledges this, however, while not explicitly stated in Sabbadini et al., they do suggest modification in the parental strains the proteases Lon and OmpT which, as evidenced by Thomassin and Sauerbrei, are membrane and cytoplasmic proteases, respectively.  As such, the limitations of the claims have been met.

Conclusion
Claims 32-37, 39, 51-66 are allowed.  Claims 1-10, 18-19, 22-23, 25-28, 40-41 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        11 May 2022